Gantt, P. J.
On September 1, A. D. 1894, the following information was filed against the defendant, John Zahner, in the police court of Kansas City, Missouri, to wit:
“On information, Charles E. Burnham, city attorney, within and for the city of Kansas City, County of Jackson, State of Missouri, complains that on or about the 31st day of August, A. D. 1894, one John Zahner, within the corporate limits of said city of Kansas City, did then and there unlawfully sell and was concerned in the said sale of certain policy tickets, in a certain policy game and device in the nature of a policy game and known and designated as a policy game, all in violation of an ordinance of said city entitled, ‘An ordinance relating to the sale, exposing to sale or advertising for sale, or any way participating in the sale *454of policy or lottery tickets/ No. 5852 and approved June 5th, 1894.”
And said defendant was arrested under said information and upon a trial had oh the third day of September, A. D. 1894, in said police court of Kansas City, Missouri, said defendant was found guilty and fined $100 and costs. And on the same day the said defendant by due proceedings therefor, and upon giving proper bond for appeal, appealed said cause to the criminal court of Jackson county, Missouri. In that court he was again tried and convicted and fined $20, from which he has appealed to this court.
Neither the defendant nor the city of Kansas have made any objection to this court assuming jurisdiction of this appeal but the question presents itself at the threshold of our investigation of the case.
The appeal is from a conviction for a violation of' a city ordinance only and is not a criminal case. Being a civil case and the judgment appealed from only $20, it is clear that the amount being under $2,500 we have no jurisdiction on that ground. Kansas Oity v. Neal,. 122 Mo. 232.
As Kansas City is not a political subdivision of the State the parties to the suit do not give us jurisdiction on that ground. Kansas City v. Neal, supra.
Looking further at the motion to quash and the grounds of the demurrer to the evidence we find defendant raised no constitutional or federal question, so that. this court has no jurisdiction of this appeal under any clause of the Constitution. It is therefore ordered transferred to the Kansas City Court of Appeals.
Shebwood and Bubgess, JJ., concur.